Name: Commission Regulation (EC) No 3098/94 of 19 December 1994 amending Regulation (EEC) No 2825/93 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  plant product;  agricultural policy;  trade policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|31994R3098Commission Regulation (EC) No 3098/94 of 19 December 1994 amending Regulation (EEC) No 2825/93 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks Official Journal L 328 , 20/12/1994 P. 0012 - 0012 Finnish special edition: Chapter 3 Volume 64 P. 0061 Swedish special edition: Chapter 3 Volume 64 P. 0061 COMMISSION REGULATION (EC) No 3098/94 of 19 December 1994 amending Regulation (EEC) No 2825/93 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinksTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 13 (5) thereof, Whereas there should be provision for a procedure permitting the adjustment, at the time when changes to the eligibility of certain markets take effect, of the coefficient referred to in Article 4 of Commission Regulation (EEC) No 2825/93 (3), where refunds are abolished or reintroduced for export to certain third countries as a result of the situation on those markets or pursuant to agreements with those countries; whereas Article 7 of the said Regulation provides for such a procedure, the adjustment taking effect, however, from the year following that in which the changes take place; whereas, therefore, the provisions concerned and certain other provisions as to the procedures to be followed by the competent bodies of the Member States and the communications to be made by the Member States should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2825/93 is hereby amended as follows: 1. Article 7 (2) is replaced by the following: '2. If the refund is abolished pursuant to paragraph 1, or if it is reintroduced, and if certain markets become ineligible for export refunds pursuant to an Act of Accession or agreements with third countries, the coefficient referred to in Article 4 (1) shall be adjusted. That adjustment shall involve as appropriate, the exclusion or inclusion, in the total exported quantities used for calculating that coefficient, of the quantities exported to those markets for which the refund is abolished or reintroduced. The adjusted coefficient shall apply from the first day of the fiscal distillation period following the change in the eligibility of the markets concerned.' 2. The following paragraph 4 is added to Article 12: '4. Where the coefficient is adjusted pursuant to Article 7 (2), refunds incorrectly paid from the date of application of the adjusted coefficient shall be repaid by the beneficiaries.' 3. The following paragraph 4 is added to Article 18: '4. At the request of the Commission, the Member States concerned shall also provide the information necessary for adjusting the coefficient referred to in Article 7 (2).' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 21. (2) OJ No L 197, 30. 7. 1994, p. 1. (3) OJ No L 258, 16. 10. 1993, p. 6.